Citation Nr: 0710409	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  02-18 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left foot injury.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral elbow 
fractures.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right thumb 
fracture.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a burn scar of the 
right posterior shoulder.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970, from March 1974 to March 1976, and from February 1978 
to October 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 RO decision.  The veteran testified 
before the Board in December 2006.

The Board notes that the RO reopened a claim for service 
connection for post-traumatic stress disorder (PTSD) in July 
2005 and that the veteran has filed a timely notice of 
disagreement.  However, it appears that the RO is still in 
the process of developing the claim, since it wrote to the 
Naval Historical Center in July 2006 in an effort to verify a 
claimed PTSD stressor. 

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant when further action is required.


REMAND

At the December 2006 videoconference hearing before the 
Board, the veteran's current representative indicated that he 
had not had a chance to review the claims folder prior to the 
hearing.  Therefore, the hearing consisted solely of 
procedural matters and did not include any testimony on the 
substance of the claims on appeal.

The representative stated that the veteran had apparently 
appointed the American Legion as his representative in 
September or October 2006.  At the December 2006 hearing, the 
veteran indicated that he wished to have the American Legion 
serve as his representative.  However, the claims folder does 
not contain any new appointment form designating the American 
Legion as the proper representative.  Before any new 
representative may represent the veteran, the veteran must 
submit the properly completed appointment form.  See 
38 C.F.R. §§ 20.600 et seq. (2006).

On remand, the veteran will have an opportunity to clarify 
the matter of representation.  Also, if properly appointed, 
the American Legion will have an opportunity to review the 
claims folder.  The veteran will also have an opportunity to 
clarify whether he wishes to appear at a rescheduled hearing 
before the Board.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Request that the veteran clarify 
whether he wishes to have the American 
Legion serve as his representative and 
inform him that he must first complete 
and return the proper appointment forms 
to do so.  Provide those forms to the 
veteran.

2.  Request that the veteran clarify 
whether he wishes to reschedule his 
hearing before the Board and to clarify 
what type of hearing he desires (i.e., 
hearing before the Board at the RO 
(Travel Board hearing) or hearing 
before the Board via videoconference 
from the RO).  If he requests 
rescheduling, then reschedule him for 
the requested type of hearing.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims 
should be treated expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




